EXHIBIT 99.2 FIRST QUARTER 2014 Supplemental Operating and Financial Data Camden Las Olas - Ft. Lauderdale, FL Year Built - 2004 420 Apartment Homes 97% Average 1st Quarter 2014 Occupancy Camden Property Trust Eleven Greenway Plaza, Suite 2400 Houston, Texas 77046 Phone: 713-354-2500Fax: 713-354-2700 www.camdenliving.com CAMDEN TABLE OF CONTENTS Page Press Release Text 3 Financial Highlights 6 Operating Results 7 Funds from Operations 8 Balance Sheets 9 Portfolio Statistics 10 Components of Property Net Operating Income 11 "Same Property" First Quarter Comparisons 12 "Same Property" Sequential Quarter Comparisons 13 "Same Property" Operating Expense Detail & Comparisons 14 Joint Venture Operations 15 Current Development Communities 16 Development Pipeline & Land 17 Redevelopment Summary 18 Debt Analysis 19 Debt Maturity Analysis 20 Debt Covenant Analysis 21 Unconsolidated Real Estate Investments Debt Analysis 22 Unconsolidated Real Estate Investments Debt Maturity Analysis 23 Capitalized Expenditures & Maintenance Expense 24 Non-GAAP Financial Measures - Definitions & Reconciliations 25 Other Data 27 Community Table 28 In addition to historical information, this document contains forward-looking statements under the federal securities law.These statements are based on current expectations, estimates and projections about the industry and markets in which Camden operates, management's beliefs, and assumptions made by management.Forward-looking statements are not guarantees of future performance and involve certain risks and uncertainties which are difficult to predict.Factors which may cause the Company’s actual results or performance to differ materially from those contemplated by forward-looking statements are described under the heading “Risk Factors” in Camden’s Annual Report on Form 10-K and in other filings with the Securities and Exchange Commission (SEC). Forward-looking statements made in this document represent management’s opinions at the time of this publication, and the Company assumes no obligation to update or supplement these statements because of subsequent events. CAMDEN PROPERTY TRUST ANNOUNCES FIRST QUARTER 2 Houston, TEXAS (May 6, 2014) – Camden Property Trust (NYSE: CPT) today announced operating results for the three months ended March 31, 2014. Funds from Operations (“FFO”) FFO for the first quarter of 2014 totaled $1.05 per diluted share or $94.8 million, as compared to $0.97 per diluted share or $86.6 million for the same period in 2013.FFO for the three months ended March 31, 2014 and 2013 included a $0.4 million and $0.7 million, respectively, gain on sale of undeveloped land. Net Income Attributable to Common Shareholders (“EPS”) The Company reported EPS of $40.0 million or $0.45 per diluted share for the first quarter of 2014, as compared to $63.5 million or $0.72 per diluted share for the same period in 2013.EPS for the three months ended March 31, 2014 included a $3.6 million or $0.04 per diluted share gain on sale of unconsolidated joint venture properties, and a $0.4 million gain on sale of undeveloped land.EPS for the three months ended March 31, 2013 included a $31.8 million or $0.36 per diluted share gain on sale of discontinued operations, and a $0.7 million or $0.01 per diluted share gain on sale of undeveloped land. A reconciliation of net income attributable to common shareholders to FFO is included in the financial tables accompanying this press release. Same Property Results For the 47,915 apartment homes included in consolidated same property results, first quarter 2014 same property net operating income (“NOI”) increased 6.3% compared to the first quarter of 2013, with revenues increasing 4.7% and expenses increasing 2.1%.On a sequential basis, first quarter 2014 same property NOI declined 0.3% compared to the fourth quarter of 2013, with revenues increasing 0.6% and expenses increasing 2.3% compared to the prior quarter.Same property physical occupancy levels for the portfolio averaged 95.6% during the first quarter of 2014, compared to 95.7% in the fourth quarter of 2013 and 94.9% in the first quarter of 2013. The Company defines same property communities as communities owned and stabilized since January 1, 2013.A reconciliation of net income to net operating income and same property net operating income is included in the financial tables accompanying this press release. Disposition Activity Camden disposed of two joint venture apartment communities during the quarter for a total of $65.6 million: Camden Braun Station, a 240-home community in San Antonio, TX, and Camden Piney Point, a 318-home community in Houston, TX.Camden’s proportionate share of the gain on sale was $3.6 million.The Company alsosold approximately 3.0 acres of land adjacent to a current development community in Atlanta, Georgia for $6.3 million, recognizing a gain of $0.4 million. 3 Development Activity Construction began during the quarter at Camden Chandler in Chandler, AZ, a $75 million project with 380 apartment homes.Construction continued at 13 additional wholly-owned development communities: Camden NOMA in Washington, DC, a $110 million project with 320 apartment homes which is currently 40% leased; Camden Lamar Heights in Austin, TX, a $47 million project with 314 apartment homes; Camden Flatirons in Denver, CO, a $78 million project with 424 apartment homes; Camden Glendale in Glendale, CA, a $115 million project with 303 apartment homes; Camden Boca Raton in Boca Raton, FL, a $54 million project with 261 apartment homes; Camden Paces in Atlanta, GA, a $110 million project with 379 apartment homes; Camden La Frontera in Round Rock, TX, a $36 million project with 300 apartment homes; Camden Foothills in Scottsdale, AZ, a $50 million project with 220 apartment homes; Camden Hayden in Tempe, AZ, a $48 million project with 234 apartment homes; Camden Gallery in Charlotte, NC, a $58 million project with 323 apartment homes; The Camden in Los Angeles, CA, a $145 million project with 287 apartment homes; Camden Victory Park in Dallas, TX, an $82 million project with 423 apartment homes; and Camden Miramar Phase IXB in Corpus Christi, TX, an $8 million 75-unit expansion of an existing community. Lease-up continued during the quarter at Camden South Capitol in Washington, DC, a $78 million joint venture project with 276 apartment homes which is currently 82% leased; and Camden Waterford Lakes in Orlando, FL, a $37 million joint venture project with 300 apartment homes which completed construction during the quarter and is currently 71% leased. Construction also continued at Camden Southline in Charlotte, NC, a $48 million joint venture project with 266 apartment homes. During the quarter Camden acquired 2.9 acres of land in Houston, TX for $15.6 million for the future development of a two-phased apartment community.Subsequent to quarter-end, the Company acquired 7.6 acres of land in Montgomery County, MD for $23.8 million for the future development of an apartment community. Earnings Guidance Camden maintained its FFO earnings guidance for 2014 based on its current and expected views of the apartment market and general economic conditions.Full-year 2014 FFO is expected to be $4.10 to $4.30 per diluted share, and full-year 2014 EPS is now expected to be $1.48 to $1.68 per diluted share.Second quarter 2014 earnings guidance is $1.02 to $1.06 per diluted share for FFO and $0.37 to $0.41 per diluted share for EPS.Guidance for EPS excludes future gains on real estate transactions. The Company’s 2014 earnings guidance is based on projections of same property revenue growth between 3.5% and 4.5%, expense growth between 3.25% and 4.25%, and NOI growth between 3.25% and 5.25%. Camden intends to update its earnings guidance to the market on a quarterly basis.Additional information on the Company’s 2014 financial outlook and a reconciliation of expected net income attributable to common shareholders to expected FFO are included in the financial tables accompanying this press release. Conference Call The Company will hold a conference call on Wednesday, May 7, 2014 at 11:00 a.m. Central Time to review its first quarter 2014 results and discuss its outlook for future performance.To participate in the call, please dial (888) 317-6003 (Domestic) or (412) 317-6061 (International) by 10:50 a.m. Central Time and enter passcode: 3295566, or join the live webcast of the conference call by accessing the Investor Relations section of the Company’s website at camdenliving.com.Supplemental financial information is available in the Investor Relations section of the Company’s website under Earnings Releases or by calling Camden’s Investor Relations Department at (800) 922-6336. 4 Forward-Looking Statements In addition to historical information, this press release contains forward-looking statements under the federal securities law. These statements are based on current expectations, estimates and projections about the industry and markets in which Camden operates, management's beliefs, and assumptions made by management. Forward-looking statements are not guarantees of future performance and involve certain risks and uncertainties which are difficult to predict. Factors which may cause the Company’s actual results or performance to differ materially from those contemplated by forward-looking statements are described under the heading “Risk Factors” in Camden’s Annual Report on Form 10-K and inother filings with the Securities and Exchange Commission (SEC). Forward-looking statements made in today’s press release represent management’s current opinions, and the Company assumes no obligation to update or supplement these statements because of subsequent events. About Camden Camden Property Trust, an S&P 400 Company, is a real estate company engaged in the ownership, development, acquisition, management and disposition of multifamily apartment communities.Camden owns interests in and operates 169 properties containing 59,641 apartment homes across the United States.Upon completion of 14 properties under development and the expansion of an existing community, the Company’s portfolio will increase to 64,150 apartment homes in 183 properties. Camden was recently named by FORTUNE® Magazine for the seventh consecutive year as one of the “100 Best Companies to Work For” in America, ranking #11. For additional information, please contact Camden’s Investor Relations Department at (800) 922-6336 or (713) 354-2787 or access our website at camdenliving.com. 5 CAMDEN FINANCIAL HIGHLIGHTS (In thousands, except per share, property data amounts and ratios) (Unaudited) Three Months Ended March 31, Total property revenues (a) EBITDA Net income attributable to common shareholders Per share - basic Per share - diluted Income from continuing operations attributable to common shareholders Per share - basic Per share - diluted Funds from operations Per share - diluted Dividends per share Dividend payout ratio % % Interest expensed Interest capitalized Total interest incurred Principal amortization Net Debt to Annualized EBITDA (b) x x Interest expense coverage ratio x x Total interest coverage ratio x x Fixed charge expense coverage ratio x x Total fixed charge coverage ratio x x Unencumbered real estate assets (at cost) to unsecured debt ratio x x Same property NOI increase (c) % % (# of apartment homes included) Gross turnover of apartment homes (annualized) 55
